DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/21/2021, 10/21/2021, 10/21/2021, 10/21/2021, 10/21/2021, 10/21/2021, 10/21/2021, and 10/21/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 8, Par 2 – Page 10, Par 3 of the Remarks dated 7/15/2021. Additionally, Amitai et al. (US 6,580,529), Popovich et al. (US 6,115,152), Popovich et al. (US 2007/0041684), and Natarajan et al. (US 6,281,457) fails to disclose independent claim 1 in its entirety.
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a data display comprising “a first coupler for directing light from said light source into a first total internal reflection (TIR) light path within said first light guide; and a second coupler for optically connecting each grating element of said first array to a corresponding first grating element of a row of grating elements of said second array; wherein: a grating element of said first array in its diffracting state is configured to direct light via said second coupler into a second TIR path along a row of said second array; a grating element of said second array in its diffracting state is configured to direct light out of said second light guide; said first and second arrays are configured such that one element of said first array and one element of said second array are in their diffracting states and all other elements of said first and second arrays are in their non- diffracting states while light in a portion of said FOV Is projected by said light source; and each combination of an element of said first array in its diffracting state and an element of said second array In Its diffracting state provides a path for light projected into a unique portion of said FOV”, along with other claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872